Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 1 of 51

CLEVELAND, WATERS AND BASS, P.A.
ATTORNEYS AT LAW

MARK D. WISEMAN, ESQUIRE Two CAPITAL PLAZA, P.O. Box 1137
(603) 224-7761 Ext. 1017 CONCORD, NEW HAMPSHIRE 03302-1137

(603) 224-6457 FACSIMILE
WISEMANM@CWBPA.COM

May 4, 2021

CERTIFIED MAIL/RETURN RECEIPT REQUESTED
7014 0150 0001 0510 0519

Kohler Co.
444 Highland Drive
Kohler, WI 53044

Re: Interinsurance Exchange of the Automobile Club v. Kohler Co., et al
Docket #: 219-2021-CV-00137

Dear Sir/Madam:

Enclosed please find a copy of the service of process made upon the New
Hampshire Secretary of State in the above-captioned matter. You are a named
defendant.

Thank you.
Very truly yours,
lh -—*
Mark D. Wiseman
MDW/kcm
Enclosures

cc: Justin Boehret, Esquire (w/out enclosures via email boehreti@stutmanlaw.com)

MFMRER OF LEGAL NETLINK ALLIANCE. AN INTERNATIONAL ALLIANCE OF INDEPENDENT LAW FIRMS
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 2 of 51

Merrimack County Sheriff's Office

DAVID A. CROFT
333 Daniel Webster Hwy
Boscawen, NH 03303
Phone: 603-796-6600

KOHLER CO
444 HIGHLAND DR
KOHLER, WI 53044

AFFIDAVIT OF SERVICE

MERRIMACK, SS. 4/ /2021

I, DEPUTY STACIE FISKE, this date at IX: 20 aon (EB), summoned the

within named defendant KOHLER CO as within commanded by leaving at the
office of William M. Gardner, Secretary of State of New Hampshire, its true
and lawful Attorney for the service of process under, and by virtue of,
Chapter 510:4, New Hampshire Revised Statutes Annotated, as amended, a true
and attested copy of this Summons and Complaint, and I paid the Secretary
of State ten ($10.00) dollars as his fee for accepting service.

FEES
Service $25.00
Postage 1.00
Travel 15.00
PD to SOS 10.00
TOTAL $51.00

      

DEPUTY STACI ISKE

A TRUE COPY ATTEST: Merrimack County Sheriff's Office

( esis 26 ibs.

STACIE FISKE, DEPUTY
Merrimack County Sheriff’s Office
THE STATE OF NEW HAMPSHIRE(4)4p 7 ED
JUDICIAL BRANCH LAUT SE

SUPERIOR COURT

Strafford Superior Court Telephone: 1-855-212-1234
259 County Farm Road, Suite 301 TTY/TDD Relay: (800) 735-2964
Dover NH 03820 http://www.courts.state.nh.us

SUMMONS IN A CIVIL ACTION

 

Case Name: Interinsurance Exchange of the Automobile Club v Kohler Co., et al
Case Number: 219-2021-CV-00137

Date Complaint Filed: April 21, 2021
A Complaint has been filed against Kohler Co.; LSP Products Group, Inc. in this Court. A copy of the
Complaint is attached.

The Court ORDERS that ON OR BEFORE:

June 06, 2021 Interinsurance Exchange of the Automobile Club shall have this Summons
and the attached Complaint served upon Kohler Co.; LSP Products
Group, Inc. by in hand or by leaving a copy at his/her abode, or by such
other service as is allowed by law.

June 27, 2021 Interinsurance Exchange of the Automobile Club shall electronically file
the return(s) of service with this Court. Failure to do so may result in this
action being dismissed without further notice.

30 days after Defendant Kohler Co.; LSP Products Group, Inc. must electronically file an

is served Appearance and Answer or other responsive pleading form with this
Court. A copy of the Appearance and Answer or other responsive
pleading must be sent electronically to the party/parties listed below.

Notice to Kohler Co.; LSP Products Group, Inc.: If you do not comply with these requirements you
will be considered in default and the Court may issue orders that affect you without your input.

Send copies to:

Mark D. Wiseman, ESQ Cleveland Waters and Bass PA Two Capital Plaza Sth Floor PO
Box 1137 Concord NH 03302-1137

Kohler Co. 444 Highland Drive Kohler WI 53044

LSP Products Group, Inc. 2727 Chemsearch Boulevard Irving TX 75062

BY ORDER OF THE COURT

April 22, 2021 Kimberly T. Myers
Clerk of Court

(126564)

NHJB-2678-Se (07/01/2018) oo, .
This is a Service Document For Case: 219-2021-CV-00137
THE STATE OF NEW HAMPSHIRE
JUDICIAL BRANCH
SUPERIOR COURT
Strafford Superior Court Telephone: 1-855-212-1234

259 County Farm Road, Suite 301 TTY/TDD Relay: (800) 735-2964
Dover NH 03820 http://www.courts.state.nh.us

INTERINSURANCE EXCHANGE OF THE AUTOMOBILE CLUB
INSTRUCTIONS FOR SERVICE
BY THE SHERIFF’S DEPARTMENT

Case Name: Interinsurance Exchange of the Automobile Club v Kohler Co., et al
Case Number: 219-2021-CV-00137

Instructions for: Interinsurance Exchange of the Automobile Club

The attached Summons must be sent to the Sheriffs Department for service. Service must be completed

on or before June 06, 2021.
Further action is required by you
You must:
e Print two copies of the Summons per defendant
e Print two copies of the Notice to Defendant per defendant
e Print two copies of the Complaint filed with the Court per defendant
° Make two packets for service. Each packet should contain:
o One Summons
o Once Notice for Defendant
o One Complaint filed with the Court
° Mail or hand deliver the packets to the Sheriff's Department in the county where each
defendant resides.
Sheriff Departments in New Hampshire:

 

 

 

 

 

 

 

 

 

Belknap County Sheriff's Department: Hillsborough County Sheriff's Department:
Carroll County Sheriff's Department: Merrimack County Sheriff's Department:
Cheshire County Sheriff's Department: Rockingham County Sheriff's Department:
Coos County Sheriff's Department: Strafford County Sheriff's Department:
Grafton County Sheriff's Department: Sullivan County Sheriff's Department:

 

 

*If one or more of the parties resides out of state, please click here for the requirements*
Service must be made upon the defendant before June 06, 2021.

If the Sheriff is unable to complete service by June 06, 2021 you will receive a “Notice of Incomplete
Service” from the Sheriff's Department. You may request that new paperwork be issued by electronically
filing a Request for Documents. There is a fee for this request.

The Sheriff will mail the ‘Return of Service’ to you. You MUST electronically file the ‘Return of Service’
with the court by June 27, 2021.

If service is not made as directed, no further action will occur and the case may be dismissed by
the court.

NHJB-2678-Se (07/01/2018)
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 5 of 51

Important Service Information for Sheriff

Do not file this with the court
Provide this information to the Sheriffs Department.
See Instructions for Service for more information.
PLEASE PRINT CLEARLY

Date: Case #:

 

Who are you requesting to be served?
Please provide whatever information you know

Name:

 

Address for service (no P.O. boxes):

 

 

 

 

 

APT #:
Home phone #: Cell phone #:
Sex:[_] Male [_] Female Race:
Last 4 digits of SS#: xxx-xx- D.O.B;

 

 

Work name & address:

 

Special instructions for service (i.e. directions, best time to serve, cautions, etc.):

 

 

Vehicle description/license plate:

 

Your Information:
Name (please print):

Residential address: Mailing address:

 

 

 

 

 

Phone number to contact you during business hours:
Alternate #:

 

 

 

Signature

#4IN-HAND SERVICE WILL INCUR EXTRA COSTS DUE TO ADDITIONAL TRAVEL¢

SHERIFF OFFICE USE ONLY: (This will vary by Sheriff's Office)

 

 

 

 

 

SS

Fees Paid: $_ Cash #: Check#: _

 

 
   

If: Waiver: Money Order#: ___ Credit Card:

Sheriff File # Authorization #:

 

NHJB-2678-Se (07/01/2018)
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 6 of 51

Instructions for filing the Return of Service:

If you are working with an attorney, they will guide you on the next steps. If you are going to
represent yourself in this action, go to the court's website: www.courts.state.nh.us, select the
Electronic Services icon and then select the option for a self-represented party.

1. Select “I am filing into an existing case”. Enter 219-2021-CV-00137 and click Next.

2. When you find the case, click on the link follow the instructions on the screen. On the “What
would you like to file?” screen, select “File Other Document” and choose “Return of Service”.

3. Scan the Return of Service packet and follow the instructions in the electronic filing program to
upload the Return of Service to complete your filing.

4. If the sheriff was unable to serve the paperwork, you can request new paperwork by filing a
Request for Documents. On the “What would you like to file?” screen, select “File Other
Document” and choose “Request for Reissued Summons" from the menu and upload the
Request for Documents form.

FAILURE TO FILE THESE DOCUMENTS MAY RESULT IN YOUR CASE BEING DISMISSED.

April 22, 2021 Kimberly T. Myers
Date Clerk of Court

You can access documents electronically filed through our Case Access Portal by going to
https://odypa.nhecourt.us/portal and following the instructions in the User Guide. In that process you
will register, validate your email, request access and approval to view your case. After your
information is validated by the court, you will be able to view case information and documents filed in
your case.

NHJB-2678-Se (07/01/2018)
THE STATE OF NEW HAMPSHIRE
JUDICIAL BRANCH
SUPERIOR COURT

Strafford Superior Court Telephone: 1-855-212-1234
259 County Farm Road, Suite 301 TTY/TDD Relay: (800) 735-2964
Dover NH 03820 http://www.courts.state.nh.us

NOTICE TO DEFENDANT

Case Name: Interinsurance Exchange of the Automobile Club v Kohler Co., et al

Case Number: 219-2021-CV-00137

You have been served with a Complaint which serves as notice that this legal action has been filed
against you in the Strafford Superior Court. Review the Complaint to see the basis for the Plaintiff's
claim.

Each Defendant is required to electronically file an Appearance and Answer 30 days after service.
You may register and respond on any private or public computer. For your convenience, there is also
a computer available in the courthouse lobby.

If you are working with an attorney, they will guide you on the next steps. If you are going to
represent yourself in this action, go to the court's website: www.courts.state.nh.us, select the

Electronic Services icon and then select the option for a self-represented party.
1. Complete the registration/log in process. Click Register and follow the prompts.

2. After you register, click Start Now. Select Strafford Superior Court as the location.
3. Select “I am filing into an existing case”. Enter 219-2021-CV-00137 and click Next.
4

. When you find the case, click on the link and follow the instructions on the screen. On the
“What would you like to file?” screen, select “File a Response to Civil Complaint’. Follow
the instructions to complete your filing.

5. Review your Response before submitting it to the court.

IMPORTANT: After receiving your response and other filings the court will send notifications and
court orders electronically to the email address you provide.

A person who is filing or defending against a Civil Complaint will want to be familiar with the Rules of
the Superior Court, which are available on the court’s website: www.courts.state.nh.us.

Once you have registered and responded to the summons, you can access documents electronically
filed by going to https://odypa.nhecourt.us/portal and following the instructions in the User Guide. In
that process you will register, validate your email, request access and approval to view your case.
After your information is validated by the court, you will be able to view case information and

documents filed in your case.

If you have questions regarding this process, please contact the court at 1-855-212-1234.

NHJB-2678-Se (07/01/2018)
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 8 0f 51 — rnevate: aeneves +1

Strafford Superior ¢
E-Filed Docu

THE STATE OF NEW HAMPSHIRE

——EEE SUPERIOR COURT
DOCKET # 219-2021-CV-00137

 

JURY TRIAL REQUESTED

Interinsurance Exchange of the Automobile Club
3333 Fairview Road
Costa Mesa, CA 92626

KOHLER CO.
444 Highland Drive
Kohler, WI 53044
and
LSP PRODUCTS GROUP, INC.
2727 Chemsearch Boulevard
Irving, TX 75062
COMPLAINT
Plaintiff, Interinsurance Exchange of the Automobile Club, by and through its undersigned
counsel, by way of Complaint against Defendants, Kohler Co. and LSP Products Group, Inc.,
hereby avers as follows:
NATURE OF THE ACTION
l. This action seeks to recover damages caused by defects associated with Defendant,
Kohler Co.’s (hereafter “Kohler”) kitchen faucet assembly (hereafter “faucet assembly”)

containing as a component part, Defendant, LSP Products Group, Inc.’s (hereafter “LSP”) flexible

water supply line (hereafter “water supply line”).

This is a Service Document For Case: 219-2021-CV-00137

Pa fwd Com neiag M riert
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 9 of 51

2. Kohler designed, enginecred, manufactured, constructed, tested, inspected,

packaged, labeled, marketed, distributed, sold, warranted, and/or performed other work in

connection with the faucet assembly, containing the water supply line.

Be LSP designed, engineered, manufactured, constructed, tested, inspected, packaged,

labeled. marketed, distributed, sold, warranted, and/or performed other work in connection with

the water supply line.

4. Plaintiff ig an insurer who made payments to, or on behalf of, their insureds
(hereafter “Insureds”) for damages caused by the faucet and water supply line, and as a result of

such payments, is subrogated to the rights of its Insureds as against Kohler and LSP.

5. Plaintiff suffered harm as a result of Kohler and LSP’S actions because the faucet
assembly containing the component water supply line contained defects which caused failure

causing flooding and harm to Plaintiffs insureds’ real and personal property.

PARTIES AND JURISDICTION
6. Plaintiff, Interinsurance Exchange of the Automobile Club (hereinafter “Plaintuiff’),
is a reciprocal insurance exchange and unincorporated association organized under the laws of the
State of California with its principal place of business located at 3333 Fairview Road, Costa Mesa,

California 92626.

7. At all times material hereto, Plaintiff was engaged in underwriting property and
casualty insurance and was authorized to conduct such business in the State of New Hampshire.

8. At all times material hereto, Plaintiffs Insureds, Matthew Marshall and Stacy
Marshall (hereinafter “Plaintiff's Insureds”) owned and/or occupied the property where the loss

occurred, at 10 Baldwin Way, Dover, New Hampshire 03101 (hereinafter “the Property”).
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 10 of 51

9. Prior to the date of loss, May 3, 2018 (hereafter referred to as “date of loss”),
Plaintiff issued a policy of insurance to its insureds bearing policy number NHH093593022
(hereinafter “the Policy”). The Policy covered the Property, including its structure and/or contents,
and insured against other losses and was in effect on the date of loss.

10. At all times material hereto, Defendant, LSP Products Group, Inc. (“LSP”) is and
was a corporation duly organized and existing under the laws of the State of Nevada, with a
principal place of business located at 2727 Chemsearch Boulevard, Irving, Texas 75062.

EL: At all times material hereto, LSP is and was, among other things, engaged in the
business of designing, engineering, manufacturing, constructing, testing, inspecting, packaging,
labeling, marketing, distributing, sclling, warranting, and/or performing other work in connection
with flexible water supply lines used as component parts of Kohler kitchen faucet assemblies with
the specific purpose that these be installed by builders, plumbers and consumers in homes and
other buildings, including in the State of New Hampshire.

12, At all times material hereto, Defendant, Kohler Co. is and was a corporation duly
organized and existing under the laws of the State of Wisconsin, with a principal place of business
located at 444 Highland Drive, Kohler, Wisconsin 53044.

13. At all times material hereto, Kohler is and was, among other things, engaged in the
business of designing, engineering, manufacturing, constructing, testing, inspecting, packaging,
labeling, marketing, distributing, selling, warranting, and/or performing other work in connection
with faucet assemblies with the specific purpose that these be installed by builders, plumbers and

consumers in homes and other buildings, including in the State of New Hampshire.
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 11 of 51

14. At all times mentioned herein, each and every one of the defendants was the agent,
servant, and employee, cach of the other, and each was acting within the course and scope of his
agency, service, and employment.

BS. The Court’s exercise of jurisdiction over the subject matter of this lawsuit is proper

pursuant to RSA 49127.

16. Venue lies with the Strafford County Superior Court pursuant to RSA 50729.
FACTS
Li. At all times material hereto, Plaintiffs Insureds owned and/or occupied the
Property.
18. On or about the date of loss, May 3, 2018, the faucet assembly containing the

component water supply line malfunctioned at the Property resulting in a significant amount of
water being discharged in the home and/or flooding, causing extensive damage to the Property
(hereinafter “water loss”).

19. The faucet assembly which malfunctioned causing the water loss at the Property
was designed, engineered, manufactured, sold, distributed, placed in the stream of commerce,
marketed, packaged, labeled, constructed, tested, inspected, and warrantied by Kohler.

20. The component water supply line which malfunctioned causing the flooding and
loss at the Property was designed, engineered, manufactured, sold, distributed, placed in the stream
of commerce, marketed, packaged, labeled, constructed, tested, inspected, and warrantied by LSP.
2a. At all times material hereto, the products designed, manufactured, distributed and

sold by the defendants were placed in the stream of commerce and sold in New Hampshire.
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 12 of 51

22. At all times material hereto, the defendants, knew and intended that their products
would be used by members of the general public, including in New Hampshire, and knew of the
specific uses, purposes, and requirements for which said goods would be utilized.

23. The faucet assembly, including the component water supply line was in defective
condition, not fit for the intended, anticipated and reasonably foreseeable uses, including
foreseeable misuses at the time it left the possession and control of the defendants.

24. The faucet assembly including the component water supply line which
malfunctioned and caused the water loss reached the Property without substantial change in its
condition and it was not altered or modified prior to, or during, its use.

25. At all times material hereto, Kohler faucet assemblies, including the faucet
assembly, were prone to suffering a burst and/or degraded inner liner in the LSP water supply line,
resulting in water losses.

26. The LSP component water supply lines, including the water supply line, were and
are manufactured with inexpensive rubber that regularly suffers from burst and/or degradation
resulting in flooding and damaged property.

27. On or about the date of loss, May 3, 2018, the component water supply line inner
liner in Plaintiffs Insureds’ faucet assembly burst and/or degraded resulting in a water loss that
caused damage to the Property.

28. By utilizing better and economically feasible material choices and design
considerations, which were well known and commonly used at the time the faucet assembly's
water supply line was designed, it was practical and feasible for defendants to design, market,
distribute and sell a faucet assembly with a component water supply line that was not prone to

failure.
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 13 of 51

29, Consumers who purchased, and ultimate users, including, Plaintiff's Insureds, of
Kohler faucet assemblies with LSP water supply lines had no way of knowing that the product was
defective at the point of sale.

30; Defendants did not instruct their customers and/or users, including Plaintiff's
Insureds, to inspect the faucet assembly and water supply line for signs of failure or warn them of
the faucet assembly and water supply line’s susceptibility to failure.

Bl. The reasonable expectation of a consumer of the Kohler faucet assembly with an
LSP water supply line, including Plaintiff's Insureds, is that the life expectancy of a properly
designed water supply line connected to a faucet, will equal or surpass that of the faucet, unless
warned or informed by the manufacturer otherwise.

ae: Plaintiffs Insureds are in the class of persons that Defendants should reasonably
have foreseen as being subject to the harms caused by the defective condition of the faucet
assembly containing the water supply line.

ao At all times material hereto, the faucet assembly containing the water supply line
was used by Plaintiffs Insureds for its intended, anticipated and reasonably foreseeable use.

34. The water supply line in the faucet assembly was manufactured on or about
February 27, 2010, and it failed within and before the expiration of the reasonably expected useful
life as anticipated by Plaintiffs Insureds and user.

35. The faucet assembly, according to the instructions or warnings supplied with the

faucet assembly and water supply line, did not require maintenance, care or replacement within

the reasonably expected useful life of the faucet assembly and water supply line.
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 14 of 51

36. Asa result of the water loss and resultant damages, Plaintiff has made payments to
or on behalf of their insureds in the amount of $203,863.80, in accordance with the terms and
conditions of the insurance policy.

CAUSES OF ACTION

COUNT L-NEGLIGENT DESIGN (LSP)

Biles Plaintiff repeats and realleges the preceding paragraphs as if fully set forth herein.
38. LSP owed to consumers and other foreseeable users, including the Plaintiff's

Insured, various duties to design, manufacture, assemble, test, inspect, market, sell and/or
distribute water supply lines without defects and/or deficiencies, so as not to create a foresecable

risk of harm to persons or property, including the risk of serious flooding and property losses.

39: Plaintiff’s Insured was a member of the class of persons that LSP should reasonably

have foreseen as being subject to the harms caused by the water supply line’s defective condition.

40. The foreseeable risk of harm to property associated with the failure of these water
supply lines, including the water supply line, and the severity of such harm was substantial and
warranted adequate care in the design of the water supply lines, including the water supply line so

as to minimize the risk of failures and resulting harm.

41. The likelihood of the occurrence of harm to real and personal property as the result
of failure of the water supply lines, including the water supply line, was foreseeable by LSP at the

time the water supply line was designed, manufactured and distributed.

42. In the exercise of ordinary care, reasonable and feasible alternative designs were

available readily achievable at the time the water supply line was designed.
43.

Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 15 of 51

The available and practical reasonable alternative designs would have eliminated

the propensity for failure of these water supply lines, including the water supply line.

44,

As the designer, manufacturer, distributor and/or seller of the water supply lines, it

was the duty of LSP to:

a.

a

4S.

d.

o

Use reasonable care in the design and engineering of its water supply lines,
including the water supply line, so that they would be reasonably fit for the
intended, anticipated and reasonably foreseeable uses, including foresecable

misuses of the water supply lines;

Use reasonable care in the design and engineering of its water supply lines,
including the water supply line, such that they would be equipped with all necessary
and properly functioning safeguards which would prevent the inner liner from burst
and/or degradation while it was being properly used; and

Use reasonable care in the design and engineering of its water supply lines as to
eliminate any hazard that would permit the inner liner from burst and/or
degradation, resulting in damage.

LSP breached these duties in one or more of the following ways:

LSP knew or should have known that its water supply lines, including the water
supply line was designed without concern for safety and performance;

LSP failed to exercise ordinary care so as to design the inner liner so that it would
not burst and/or degrade during the intended, anticipated and reasonably
foreseeable use, including reasonably foreseeable misuse of the water supply lines,
including the water supply line;

LSP failed to exercise ordinary care in choosing the material for the manufacture

of the inner liner;

LSP failed to exercise ordinary care so as to adequately understand the properties
of the materials used for the manufacturing of the inner liner, including that of the
water supply line and account for the properties of the material used for their

manufacturing;

LSP failed to exercise ordinary care so as to account for design considerations
applicable to the material from which the inner liner was made, including that of
the water supply line, which were well known and commonly utilized at the time

the inner liner was made.
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 16 of 51

F, LSP failed to exercise ordinary care so as to design a water supply line that would
have an adequately long useful life without failure, to accommodate the reasonable

expectation of consumers;

LSP failed to exercise ordinary care to test the design of the inner liner during the

ga

g.
design phase so as to verify that it would not burst and/or degrade during the
intended, anticipated and reasonably foreseeable use, including reasonably
foreseeable misuse of the water supply lines, including the water supply line;

h. LSP negligently designed the water supply line in other ways, under the
circumstances, to be determined.

46. There were practical, economical and technically feasible alternative designs for

the water supply line which would have prevented the damages to Plainuff,

47. As a direct and proximate result of the negligence of LSP described above, the
water supply line was rendered unreasonably dangerous in light of the foreseeable risks of harm
and the water supply line failed during the intended, anticipated and reasonably foreseeable use of

the water supply line.

48. As a direct and proximate result of LSP’S lack of ordinary care and aforesaid
negligent acts and/or omissions, for which LSP ts lable, Plaintiff's Insureds suffered damage to
their real and personal property, as well as the loss of use of said property, extra expenses, and

other incidental and consequential damages in excess of $203,863.80.

49. As aresult ofthe water loss and resultant damages, Plaintiff has made payments to
or on behalf of their insureds in the amount of $203,863.80, in accordance with the terms and

conditions of the insurance policy.
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 17 of 51

50. By virtue of the aforesaid payment and pursuant to the terms of the aforesaid
insurance policy, Plaintiff is legally, equitably, and contractually subrogated to the rights of
plaintiff's Insured to the extent of such payments.

WHEREFORE, Plaintiff, Interinsurance Exchange of the Automobile Club demands
judgment against Defendant, LSP Products Group, Inc. for damages in an amount In excess of

$203,863.80, together with costs, interest, and such other relief as the Court deems just and

 

appropriate.
COUNT II -NEGLIGENT MANUFACTURE (LSP)
dL. PLAINTIFF repeats and realleges the preceding paragraphs as if fully set forth
herein.
52. LSP designed, engineered, manufactured, distributed, marketed, packaged, labeled,

constructed, tested, inspected, warranted, and/or sold the water supply line which was used by

Plaintiff's Insureds.

23. LSP owed to consumers and other foreseeable users, including the Plaintiff's
Insureds, various duties to design, manufacture, assemble, test, inspect, market, sell and/or
distribute water supply lines without defects and/or deficiencies, so as not to create a foreseeable

risk of harm to persons or property, including the risk of serious flooding and property losses.

54. In addition to being defective by design, the water supply line manufactured and
distributed and/or sold by LSP also contained manufacturing defects of the inner liner and ferrule
which, independently caused the water supply line to fail and rendered the water supply line unfit
for the intended, anticipated and reasonably foreseeable uses, including reasonably foreseeable

misuses.
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 18 of 51

35: Such manufacturing defects included but were not limited to brittheness of the
material inner liner material, thinness of the inner liner material, failure of the material to be
assembled properly within the stainless-steel braiding, and failure to properly crimp the water

supply line’s ferrule.

56. | The water supply line, inner liner and ferrule containing manufacturing defects left
the possession and control of LSP in such defective condition, and were installed and utilized in

such defective condition, without substantial alteration.

57. Plaintiff's Insureds were a member of the class of persons that LSP should
reasonably have foreseen as being subject to the harms caused by the water supply line’s defective

condition.

58. The foreseeable risks of harm to property associated with the failure of this water
supply line and the severity of such harm was substantial and warranted adequate care in the

manufacture of the water supply line so as to minimize the risk of failures and resulting harm.

59. The likelihood of the occurrence of harm to real and personal property as the result
of failure of the water supply line was foreseeable by LSP at the time the water supply line was

manufactured and distributed.
60. As the manufacturer of the water supply line, it was the duty of LSP to:

a. Use reasonable care in the manufacturing and assembling of its water supply lines,
including the water supply line, so that they would be reasonably fit for intended,
anticipated and reasonably foreseeable uses, including foresceable misuses of the
water supply lines, including the water supply line; and

b. Use reasonable care in the manufacturing and assembling of its water supply lines,
including the water supply line, as to eliminate any hazard that would permit inner
liner to burst and/or degrade, or the ferrule to fail, resulting in damage.
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 19 of 51

ol. LSP breached these duties in one or more of the following ways:

a. LSP knew or should have known that its water supply lines, including the water
supply line, were manufactured without concern for proper operating paramcters;

b. LSP failed to exercise ordinary care in quality control so as to identify defectively
manufactured inner liner and/or ferrules before distribution.

LSP failed to exercise ordinary care in monitoring the manufacturing process so

a

as to ensure quality control during manufacturing;

d. LSP knew or should have known that its water supply lines, including the water
supply line, was manufactured without concern for production complying with
design specifications;

e. LSP knew cr should have known that its water supply lines, including the water
supply line was manufactured without concern for the final product becoming
brittle and thin and unable to withstand normal water pressure, and

f. LSP negligently manufactured the water supply line in other ways, under the
circumstances, to be determined.

62. Asa direct and proximate result of the negligence of LSP described above, the
water supply line was rendered unreasonably dangerous in light of the foreseeable risks of harm
and the water supply line failed during the intended, anticipated and reasonably foreseeable use of

the water supply line.

63. As a direct and proximate result of LSP’S lack of ordinary care and aforesaid
negligent acts and/or omissions, for which LSP is liable, Plaintiffs Insureds suffered damage to
their real and personal property, as well as the loss of use of said property, extra expenses, and

other incidental and consequential damages in excess of $203,863.80.

64. As a result of the water loss and resultant damages, Plaintiff has made payments to
or on behalf of their Insureds in the amount of $203,863.80, in accordance with the terms and

conditions of the insurance policy.
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 20 of 51

65. By virtue of the aforesaid payment and pursuant to the terms of the aforesaid
insurance policy, Plaintiff is legally, equitably, and contractually subrogated to the rights of
Plaintiff's insureds to the extent of such payments.

WHEREFORE, Plaintiff, Interinsurance Exchange of the Automobile Club demands

judgment against Defendant, LSP Products Group, Inc. for damages in an amount In excess of

$203,863.80, together with costs, interest, and such other relief as the Court deems just and

 

 

appropriate.
COUNT Ul — NEGLIGENT FAILURE TO WARN/INSTRUCT
OR INADEQUATE WARNING/INSTRUCTION (LSP)
66. Plaintiff repeats and realleges the preceding paragraphs as if fully set forth herein.
67. Plaintiff's Insureds were members of the class of persons that LSP should

reasonably have foreseen as being subject to the harms caused by the water supply line’s defective
condition.

68. LSP knew, or should have known, that the water supply lines, including the water
supply line, contained latent hazards and that consumers would not comprehend the latent hazards
without adequate warnings/instructions.

69. LSP knew, or should have known, that their water supply lines, including the water
supply line, were highly susceptible to failure under expected installation and use conditions and
that consumers would not repeatedly replace their water supply lines without adequate
warnings/instructions.

70. LSP knew, or should have known, that Plaintiffs Insureds would use the water

supply line without first inspecting their durability.
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 21 of 51

71. LSP failed to inform Plaintiff's Insureds as to the water supply line's ’ susceptibility

to sudden catastrophic failure

72, LSP failed to warn/instruct consumers, including Plaintiffs Insureds that it was
necessary to periodically inspect and replace the water supply lines, including the water supply
line, even if the water supply lines had not yet failed or even if the water supply lines were still
within the warranty period measured after the consumer’s date of purchase of the water supply

lines.

73. LSP had a duty to supply necessary and adequate warnings of risks and hazards
associated with the use of the water supply lines, including for the water supply line, which were
known or reasonably knowable to LSP and which were likely unknown to or unappreciated by the

purchasers and users of the water supply lines, including Plaintiff's Insureds.
74. LSP breached this duty to supply necessary and adequate warnings by:

a. Failing to warn purchasers and users, including Plaintiff's Insureds of the useful
life of the water supply line and the inner liner, the likelihood of failure after
expiration of the useful life and the need to replace the water supply line before the
expiration of useful life to avoid damage to their property.

b. Failing to warn purchasers and users, including Plaintiff's Insureds of the risk of
the inner liner to burst and/or degrade over time;

c. Failing to warn purchasers and users, including Plaintiff's Insureds, that certain
additives commonly found in the water supply and certain household chemicals
promote faijure and damage to their property; and

d. Failing to warn purchasers and users, including Plaintiff's Insureds, that the water
supply line and inner liner was substantially more prone to failure and causing
damage to their property than traditional metal plumbing and other available

products.

GO

Failing to warn purchasers and users, including Plaintiff's Insureds in other ways,

under the circumstances, to be determined.
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 22 of 51

i. The water supply lines, including the water supply line, were defective and unfit
for the intended, anticipated and reasonably foreseeable uses, including reasonably foresecable
misuses of the water supply lines due to due to the lack of and inadequacy of warnings and

instructions.

70. Had necessary and adequate warnings been supplied, the purchasers and users of
the water supply lines, including Plainuff's Insureds, would have either not purchased and not used

the water supply lines or would have otherwise avoided harm to their property.

tis As a direct and proximate result of LSP’S lack of ordinary care and aforesaid
negligent acts and/or omissions, for which LSP is liable, Plaintiff's Insureds suffered damage to
their real and personal property, as well as the loss of use of said property, extra expenses, and

other incidental and consequential damages in excess of $203,863.80.

78. As a result of the water loss and resultant damages, Plaintiff has made payments to
or on behalf of their Insureds in the amount of $203,863.80, in accordance with the terms and

conditions of the insurance policy.

79. By virtue of the aforesaid payment and pursuant to the terms of the aforesaid
insurance policy, Plaintiff is legally, equitably, and contractually subrogated to the rights of

Plaintiff's insureds to the extent of such payments.

WHEREFORE, Plaintiff, Interinsurance Exchange of the Automobile Club demands
judgment against Defendant, LSP Products Group, Inc. for damages in an amount in excess of
$203,863.80, together with costs, interest, and such other relief as the Court deems just and

appropriate.
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 23 of 51

COUNT IV — STRICT LIABILITY
DESIGN DEFECT — LSP

80. Plaintiff hereby incorporates the averments contained in the preceding paragraphs

as though fully set forth herein at length.

Sl. At all times material hereto, Defendant LSP, acting through its duly authorized
agent, servants, and employees, was regularly engaged in the business of designing,
manufacturing, marketing, and selling plumbing supply products, including the flexible water

supply lines which are the subject of this action.

82. LSP designed, engineered, manufactured, distributed, marketed, packaged, and
sold the defective water supply lines which was installed and put into use at the property owned,

leased, or occupied by Plaintiffs Insured.

83. The water supply line that LSP designed, manufactured, distributed, marketed, and
sold were defective in their design, and were unsafe, unfit, and unreasonably dangerous for the
ordinary and intended use of such products when the water supply lines left LSP’s possession and

control.

84. Plaintiff’s Insured was a member of the class of persons that LSP should reasonably

have foreseen as being subject to the harms caused by the water supply lines’ defective condition.

85. LSP’s water supply line was defective and unreasonably dangerous for its ordinary

and intended use by design by reason that:

a. The water supply line would fail, leak, and cause water damage during the ordinary
and foreseeable use of such product, contrary to the reasonable expectation of users
and consumers of such products;
d.

Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 24 of 51

The water supply line was unreasonably dangerous and not merchantable for the
ordinary and intended use of these products due to the unreasonable risk of failure,
icakage, and resulting water damage to real and personal property;

The unreasonable risk of failure, leakage, and water damage to real and personal
property greatly outweighs any benefit of the design of the water supply line as
compared to the alternative metal plumbing products which the water supply line
was intended to replace or compared to feasible alternative designs of flexible water

supply lines;

The useful service life of the water supply lines, after the expiration of which the
water supply lines would become yet more highly prone to failure, was substantially
shorter than the metal plumbing products the water supply lines were intended to
replace, substantially shorter than the plumbing fixtures to which the water supply
lines were connected, and substantial shorter than the normal end user or consumer

would reasonably expect;

Technically and economically feasible alternative designs which would not fail
during ordinary and intended use were readily available at the time the water supply
lines were designed and sold;

LSP failed to properly test and inspect the water supply line during the design stage
to ensure that the water supply line would not fail during the ordinary and intended

use of the water supply lines;

LSP designed the water supply lines without adequate consideration for appropriate
material selection with regard to both the flexible hose itself, and the stainless stecl
sheathing or covering of the hose;

The braided stainless steel sheathing or covering of the hose was prone to eXCessive
corrosion, fracturing, and failure during the ordinary and intended use of the water

supply line;

The water supply line was designed without adequate consideration of water
pressures to be experienced by the hose or changes and fluctuations in such water

pressure;

The braided stainless steel sheathing or covering was designed without adequate
consideration of the corrosive elements within the environment where the water
supply lines could reasonably be expected to be installed and used, resulting in
accelerated corrosion and failure of the braided stainless steel sheathing or covering

and bursting of the hose; and

The braided stainless steel sheathing or covering was designed without adequate
consideration of movement and abrasion resulting from fluctuations in water
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 25 of 51

pressure, contributing to the failure of the braided stainless steel sheathing or

covering.

86. As a direct and proximate result of the defective, unsafe, unfit, and unmerchantable
condition of the water supply line described above, the water loss identified herein was caused to
occur and Plaintiffs insureds suffered damage to their real and personal property, as well as the
loss of use of said property, extra expenses, and other Gncidental and consequential damages in
excess of $203,863.80.

87. As aresult of the water loss and resultant damages, Plaintiff has made payments to

or on behalf of their Insureds in an amount $203,863.80, in accordance with the terms and

conditions of the insurance policy.

88. By virtue of the aforesaid payment and pursuant to the terms of the aforesaid
insurance policy, Plaintiff is legally? equitably, and contractually subrogated to the rights of

plaintiffs Insured to the extent of such payments.
WHEREFORE, Plaintiff, Interinsurance Exchange of the Automobile Club demands

judgment against Defendant, LSP Products Group, Inc. for damages in an amount in excess of

$203,863.80, together with costs, interest, and such other relief as the Court deems just and

 

 

appropriate.
COUNT V—STRICT LIABILITY
MANUFACTURING DEFECT — LSP
89. Plaintiff hereby incorporates the averments contained in the preceding paragraphs

as though fully set forth herein at length.

90. At all times material hereto, Defendant LSP, acting through its duly authorized

agent, servants, and employees was regularly engaged in the business of designing, manu facturing,
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 26 of 51

marketing, and selling plumbing supply products, including the flexible water supply line which

is the subject of this action.

91. LSP designed, engineered, manufactured, distributed, marketed, packaged, and
sold the defective water supply line which was installed and put into use at the properties owned,

leased, or occupied by Plaintiffs Insured.

92. The water supply lines that LSP designed, manufactured, distributed, marketed, and
sold were defective in their design, and were unsafe, unfit, and unreasonably dangerous for the
ordinary and intended use ef such products when the water supply lines left LSP’s possession and

control.

OD: Plaintiffs Insured was a member of the class of persons that LSP should reasonably

have forescen as being subject to the harms caused by the water supply lines’ defective condition.

94, LSP’s water supply lines were defective and unreasonably dangerous for their
p

ordinary and intended use by manufacturing defects including:

a. The stainless steel sheathing or covering of the hose did not mect design or
manufacturing specifications; and

b. The flexible inner hose inside of the stainless steel sheathing or covering contained
manufacturing defects.

95. As a direct and proximate result of the defective, unsafe, unfit, and unmerchantable
condition of the water supply lines described above, the water loss identified herein was caused to
occur and Plaintiffs Insured suffered damage to their real and personal property, as well as the
loss of use of said property, extra expenses, and other incidental and consequential damages in

excess of $203,863.80.
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 27 of 51

96, As aresult of the water loss and resultant damages, Plaintiff has made payments to

or on behalf of their Insureds in the amount of $203,863.80, in accordance with the terms and

conditions of the insurance policy.

97. By virtue of the aforesaid payment and pursuant to the terms of the aforesaid
insurance policy, Plaintiff is legally, equitably, and contractually subrogated to the rights of
plaintiff's Insured to the extent of such payments.

WHEREFORE, Plaintiff, Interinsurance Exchange of the Automobile Club demands

judgment against Defendant, LSP Products Group, Inc. for damages in an amount in excess of

$203,863.80, together with costs, interest, and such other relief as the Court deems just and

 

 

 

appropriate.
COUNT VI— STRICT LIABILITY
FAILURE TO WARN/INSTRUCT OR
INADEQUATE WARNING/INSTRUCTION — LSP
98. Plaintiff hereby incorporates the averments contained in the preceding paragraphs

as though fully set forth herein at length.

o At all times material hereto, Defendant LSP, acting through its authorized agents,
servants, and employees was regularly engaged in the business of designing, manufacturing,

marketing, distributing, and selling the water supply lines which are the subject of this action.

100. This defective LSP water supply line was installed and placed in service in the
properties owned, leased, or occupied by Plaintiff's Insured.

101. The water supply lines that LSP designed, manufactured, marketed, distributed, and
sold, were defective for lack of adequate warnings and instructions and were defective when they

left LSP’s possession and control.
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 28 of 51

102. Plaintiffs insured is a member of the class of persons that LSP should reasonably

have foreseen as being subject to the harms caused by the water supply lines’ defective condition.

103. LSP knew, or should have known, that the water supply lines posed a latent hazard
and that consumers would not comprehend and be able to avoid without adequate warnings and

instructions.

104. LSP knew, or should have known, that the water supply lines were yet more highly
susceptible to failure after expiration of the useful service life of the product, which was
substantially shorter than the useful service life of the metal plumbing products which these water
supply lines were intended to replace, substantially shorter than a reasonable consumers or end
users expectation of useful service life, and substantially shorter than the useful service life of the

plumbing fixtures to which they were attached.

105. LSP knew, or should have known, that typical consumers or end users, including
Plaintiff's Insured, would use the water supply lines without knowledge, understanding, or
appreciation that the water supply lines had a limited or short service life in terms of years, after
the expiration of which failure, leakage, and property damage would become unreasonably likely
and that such persons would not know to take precautions to prevent failure, leakage, and property
damage, such as periodically inspecting the water supply lines for signs of corrosion, fracturing,

and failure, and replacing the water supply lines before the expiration of the useful service life.

106. The braided stainless steel sheathing was prone to excessive corrosion when
exposed to certain common household cleaning agents and chemicals, such exposure being

foreseeable during the ordinary and intended use of the product.
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 29 of 51

107... LSP knew, or should have known, that the average purchaser, consumer, Or end
user would not be aware of the tendency of certain household cleaning agents and chemicals to
cause excess corrosion to the braided stainless steel sheathing of the supply line, would not be
aware which household cleaners and chemicals might cause such accelerated corrosion and would

not take measures to protect against such exposure.

108. The water supply line was defective because the water supply line was not supplied
with adequate and necessary warnings reasonably calculated to reach the purchasers, end users,
and consumers of such products, alerting such end users and consumers of such products to the

nature of the hazard, the gravity of the hazard, and how to avoid the hazard.

109. Had the purchasers, end users, and consumers of these water supply lines, including
Plaintiff's Insured, been adequately warned concerning the likelihood that the water supply lines
would fail, they would have taken steps to avoid damages by inspecting the water supply lines for
corrosion, fracture, or failure, replacing the water supply lines before the expiration of useful life,
protecting the supply lines from exposure to cleaners and household chemicals causing corrosion,

or not purchasing or using such water supply lines.

110. Defendant LSP, after learning that its water supply lines could suddenly fail as a
result of the stainless-steel braiding corroding, had a post-sale duty to warn consumers of the
possibility that catastrophic, failure and flooding could result from the failure of their water supply

lines, even when used for their intended purpose.

111. Asa direct and proximate result of LSP’s failure to warn of the defective, unsafe,
unfit, and unmerchantable condition of the water supply lines described above, the water loss

identified herein was caused to occur and Plaintiff's Insured su ffered damage to their real and
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 30 of 51

personal property, as well as the loss of use of said property, extra expenses, and other incidental

and consequential damages in excess of $203,863.80.

112. Asaresult of the water loss and resultant damages, Plaintiff has made payments to

or on behalf of their Insureds in the amount of $203,863.80, in accordance with the terms and

conditions of the insurance policy.

113. By virtue of the aforesaid payment and pursuant to the terms of the aforesaid
insurance policy, Plaintiff is legally, equitably, and contractually subrogated to the rights of

plaintiffs Insured to the extent of such payments.

WHEREFORE, Plaintiff, Interinsurance Exchange of the Automobile Club
demands judgment against Defendant, LSP Products Group, Inc. for damages in an amount in
excess of $203,863.80, together with costs, interest, and such other relief as the Court deems just
and appropriate.

COUNT VIL— BREACH OF IMPLIED WARRANTY (LSP)
114. Plaintiff repeats and realleges the preceding paragraphs as if fully set forth

herein.

115. At the time LSP designed, engineered, manufactured, assembled, sold and/or
distributed the water supply lines, including the water supply line, and placed them into the stream
of commerce, LSP impliedly, warranted and represented that its water supply lines, including the
water supply line, were reasonably, fit and suitable for intended, anticipated and reasonably
foreseeable use, including reasonably foreseeable misuse that they were in no way dangerous or
defective in design or manufacture; nor were they dangerous or defective due to absent or

inadequate warnings, guarding and/or instructions.
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 31 of 51

116. The risk of damage to the user’s property associated with failure of the water supply

line and inner liner and/or ferrule and the severity of this risk was foreseeable by LSP.

117. There were available, at the time these water supply lines were designed
manufactured and sold, including the water supply line, practical and reasonable alternative

designs that would eliminate the failure and risk of property damage to the user.
& £

118. The failure of LSP to utilize the available alternative designs which were practical,
technically feasible and economically feasible rendered these water supply lines, including the
water supply line, defective, prone to failure and unfit for the intended, anticipated and foreseeable

uses, including reasonably foreseeable misuses of such water supply lines.

119. The water supply lines and inner liner, including that of the water supply line, were
also prone to failure and unfit for the intended, anticipated and recently foreseeable uses, including
reasonably foreseeable misuses of such water supply lines by reason of lack of or inadequacy of

warnings and instructions as described in the previous paragraphs.

120. The inner liner of the water supply line was not only defective by design, but also
defective and unfit for their intended, anticipated and reasonably foreseeable uses, including
reasonably foresecable misuses by reason of manufacturing defects, including but not limited to
brittleness of the material, failure to monitor the manufacturing process for quality control during
the process, and failure to employ adequate quality control so as to identify the defectively

manufactured water supply line and inner liner before distribution.

121. The above listed warranties implied by law were breached by LSP in that the water

supply line that caused Plaintiff to suffer damages, was defective and prone to failure during the
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 32 of 51

intended, anticipated and reasonably foreseeable use, including reasonably foresecable misuses of

the water supply line.

122. Asadirect and proximate result of and as the natural and foreseeable consequence
of LSP’S aforesaid breach of warranty, for which LSP is liable, Plaintiffs insureds suffered
damage to their real and personal property, as well as the loss of use of said property, extra

expenses, and other incidental and consequential damages in excess of $203,863.80.

123. Asa result of the water loss and resultant damages, Plaintiff has made payments to
or on behalf of their Insureds in the amount of $203,863.80, in accordance with the terms and

conditions of the insurance policy.

124. By virtue of the aforesaid payment and pursuant to the terms of the aforesaid
insurance policy, Plaintiff is legally, equitably, and contractually subrogated to the rights of

Plaintiff's Insureds to the extent of such payments.

WHEREFORE, Plaintiff, Interinsurance Exchange of the Automobile Club demands
judgment against Defendant, LSP Products Group, Inc. for damages in an amount in excess of
$203,863.80, together with costs, interest, and such other relief as the Court deems just and
appropriate.

COUNT VUI-NEGLIGENT DESIGN (KOHLER)

125. Plaintiff repeats and realleges the preceding paragraphs as if fully set forth herein.

126. Kohler owed to consumers and other foresceable users, including the Plaintiffs
insureds, various duties to design, manufacture, assemble, test, inspect, market, sell and/or
distribute faucet assemblies without defects and/or deficiencies, so as not to create a foreseeable

risk of harm to persons or property, including the risk of serious flooding and property losses.
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 33 of 51

27. Plaintiffs insureds were members of the class of persons that Kohler should
reasonably have foreseen as being subject to the harms caused by the faucet assembly’s defective
condition.

128. The foreseeable risk of harm to property associated with the failure of the faucet
assembly, and the severity of such harm was substantial and warranted adequate care in the design

of the faucet assembly so as to minimize the risk of failures and resulting harm.

129. The likelihood of the occurrence of harm to real and personal property as the result
of failure of the faucet assemblies containing the component water supply lines, including the
faucet assembly and water supply line, was foreseeable by Kohler at the time the faucet assembly

was designed, manufactured and distributed.

130. In the exercise of ordinary care, reasonable and feasible alternative designs were

available at the time the faucet assembly was designed.

131. The available and practical reasonable alternative designs would have eliminated

the propensity for failure of the faucet assembly.

132. As the designer, manufacturer, distributor and/or seller of the faucet assembly, it

was the duty of Kohler to:

a. Use reasonable care in the design, engineering and assembly of its faucet
assemblies, so that they would be reasonably fit for the intended, anticipated and
reasonably foresecable uses, including foreseeable misuses;

b. Use reasonable care in the design, engineering and assembly of its faucct
assemblies, including the faucet assemblies, such that they would be equipped with
all necessary and properly functioning safeguards which would prevent failure of
their component parts; and
a)

d.

d.

go

[3

+
>

c.

‘ad

4,

Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 34 of 51

Use reasonable care in the design, engineering and assembly of its faucet assembly
so as to eliminate any hazard that would permit the component water supply line
inner liner from burst and/or degradation, resulting in damage.

Kohler breached these duties in one or more of the following ways:

Kohler knew or should have known that the component water supply lines to its
faucet assemblies, including the water supply line was designed without concern
for safety and performance;

Kohler failed to exercise ordinary care so as to design a faucct assembly that
incorporated a water supply line with an inner liner that would not burst and/or
degrade during the intended, anticipated and reasonably foreseeable usc, including
reasonably foresecable misuse of the faucet assembly;

Kohler failed to exercise ordinary care in choosing the material for the manu facture
of the water supply line used in its faucet assemblies;

Kohler failed to exercise ordinary care so as to adequately understand the properties
of the materials used for the manufacturing of their faucet assemblies, including
that of the water supply line, and account for the properties of the material used for
their manufacturing;

Kohler failed to exercise ordinary care so as to account for design considerations
applicable to the material from which their faucet assemblies were made, including
that of the water supply line, which were well known and commonly utilized at the

time:

Kohler failed to exercise ordinary care so as to design faucet assembly that would
have an adequately long useful life without failure, to accommodate the reasonable
expectation of consumers;

Kohler failed to exercise ordinary care to test the design of the faucet assembly,
including the water supply line;

Kohler negligently designed the faucet assembly in other ways, under the
circumstances, to be determined.

There were practical, economical and technically feasible alternative designs for

the faucet assembly and component water supply line which would have prevented the damages

to Plaintiff and their insureds.
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 35 of 51

135. Asa direct and proximate result of the negligence of Kohler described above, the
faucet assembly was rendered unreasonably dangerous in light of the foreseeable risks of harm

and the faucet assembly and component water supply line failed during the intended, anticipated

and reasonably foreseeable use of the faucet assembly.

136. As a direct and proximate result of Kohler’s lack of ordinary care and aforesaid
negligent acts and/or omissions, for which Kohler is liable, Plaintiff's insured suffered damage to
their real and personal property, as well as the loss of use of said property, extra expenses, and

other incidental and consequential damages in excess of $203,863.80.

137. Asaresult cf the water loss and resultant damages, Plaintiff has made payments to
or on behalf of their Insureds in the amount of $203,863.80, in accordance with the terms and

conditions of the insurance policy.

138. By virtue of the aforesaid payment and pursuant to the terms of the aforesaid
insurance policy, Plaintiff is legally, equitably, and contractually subrogated to the rights of

Plaintiffs Insured to the extent of such payments.

WHEREFORE, Plaintiff, Interinsurance Exchange of the Automobile Club demands
judgment against Defendant, Kohler Co., for damages in an amount in excess of $203,863.80,
together with costs, interest, and such other relief as the Court deems just and appropriate.

COUNT IX -NEGLIGENT MANUFACTURE (KOHLER)

139. Plaintiff repeats and realleges the preceding paragraphs as if fully set forth herein.

140. Kohler designed, engineered, manufactured, distributed, marketed, packaged,
labeled, constructed, tested, inspected, warranted, and/or sold the faucet assembly containing the

component water supply line which was used Plaintiff's Insured.
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 36 of 51

141. Kohler owed to consumers and other foreseeable users, including the Plaintiff's
Insured, various dutics to design, manufacture, assemble, test, inspect, market, sell and/or
distribute faucet assemblies without defects and/or deficiencies, so as not to create a foreseeable

risk of harm to persons or property, including the risk of serious flooding and property losses.

142. In addition to being defective by design, the faucet assembly manufactured and
distributed and/or sold by Kohler also contained manufacturing defects of the inner liner and
ferrule which, independently caused the faucet assembly to fail and rendered the faucet assembly
unfit for the intended, anticipated and reasonably foreseeable uses, including reasonably
foreseeable misuses.

143. Such manufacturing defects included but were not limited to brittleness of the water
supply line’s material inner liner material, thinness of the inner liner material, failure of the inner
liner material to be assembled properly within the stainless steel braiding, failure to properly crimp
the water supply line’s ferrule, and failure to properly attach the component water supply line to
the faucet assembly.

144. The faucet assembly containing manufacturing defects left the possession and

control of Kohler in such defective condition, and were installed and utilized in such defective

condition, without substantial alteration.
145. Plaintiff's Insured was a member of the class of persons that Kohler should
reasonably have foreseen as being subject to the harms caused by the faucet assembly’s defective

condition.
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 37 of 51

146. The foreseeable risks of harm to property associated with the failure of this faucet

assembly and the severity of such harm was substantial and warranted adequate care in the

manufacture of the faucet assembly so as to minimize the risk of failures and resulting harm.

147. The likelihood of the occurrence of harm to real and personal property as the result

of failure of the faucet assembly was foreseeable by Kohler at the time the faucet assembly was

manufactured and distributed.

148. As the manufacturer of the faucet assembly, it was the duty of Kohler to:

a. Use reasonable care in the manufacturing and assembling of its faucet assembly,
including the component water supply line, so that they would be reasonably fit for
intended, anticipated and reasonably foreseeable uses, including foreseeable
misuses of the faucet assembly, including the water supply line; and

b. Use reasonable care in the manufacturing and assembling of its faucet assemblies,
including the water supply line, as to eliminate any hazard that would permit inner
liner to burst and/or degrade, the ferrule to fail, or the improper connection of the
water supply line to the faucet assembly, resulting in damage.

149, Kohler breached these duties in one or more of the following ways:

d.

@

KOHLER knew or should have known that its faucet assembly, including
the water supply line, were manufactured without concern for proper
operating parameters;

KOHLER failed to exercise ordinary care in quality control so as to identify
defectively manufactured inner liner, ferrules and faucet assembly to water
supply line connection before distribution.

KOHLER failed to exercise ordinary care in monitoring the manufacturing
process so as to ensure quality control during manufacturing.

KOHLER knew or should have known that its faucet assembly, including
the water supply line, was manufactured without concern for production
complying with design specifications;

KOHLER knew or should have known that its faucet assembly, including
the water supply line, was manufactured without concern for the final
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 38 of 51

product becoming brittle and thin and unable to withstand normal water

pressure; and

i KOHLER negligently manufactured the faucet assembly in other ways,
under the circumstances, to be determined.

150. Asa direct and proximate result of the negligence of Kohler described above, the
water supply line was rendered unreasonably dangerous in light of the foreseeable risks of harm
and the water supply line failed during the intended, anticipated and reasonably foreseeable use of

the water supply line.

151. As a direct and proximate result of Kohler’s aforesaid negligent acts and/or
omissions, for which Kohler is liable, Plaintiff's insured suffered damage to their real and personal
property, as well as well as the loss of use of said property, extra expenses, and other incidental

and consequential damages in excess of $203,863.80.

152. Asaresult of the water loss and resultant damages, Plaintiff has made payments to
or on behalf of their Insureds in the amount of $203,863.80, in accordance with the terms and

conditions of the insurance policy.

153. By virtue of the aforesaid payment and pursuant to the terms of the aforesaid

insurance policy, Plaintiff is legally, equitably, and contractually subrogated to the rights of

Plaintiff’s insured to the extent of such payments.

WHEREFORE, Plaintiff, Interinsurance Exchange of the Automobile Club demands
judgment against Defendant, Kohler Co., for damages in an amount in excess of $203,863.80,

together with costs, interest, and such other relief as the Court deems just and appropriate.
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 39 of 51

COUNT X — NEGLIGENT FAILURE TO WARN/INSTRUCT
OR INADEQUATE WARNING/INSTRUCTION (KOHLER)

154, Plaintiff repeats and realleges the preceding paragraphs as if fully set forth herein.

155. Plaintiff's insureds were members of the class of persons that Kohler should
reasonably have foreseen as being subject to the harms caused by the faucet assembly’s defective

condition.

156. Kohler knew, or should have known, that the faucet assembly and its component
water supply line, contained latent hazards and that consumers would not comprehend the latent

hazards without adequate warnings/instructions.

157. Kohler knew, or should have known, that their faucet assemblies and component
water supply lines, including the water supply line, were highly susceptible to failure under
expected installation and use conditions and that consumers would not repeatedly replace their

faucet assemblies and/or water supply lines without adequate warnings/instructions.

158. Kohler knew, or should have known, that Plaintiff's insured would use the faucet

assembly and component water supply line without first inspecting its durability.

159. Kohler failed to inform Plaintiffs insured as to the water supply line’s

susceptibility to sudden catastrophic failure.

160. Kohler failed to warn/instruct consumers, including plainuff’s insureds that it was
necessary to periodically inspect and replace the faucet assemblics’ water supply lines, including
the water supply line, even if the water supply lines had not yet failed or even if the water supply
lines were still within the warranty period measured after the consumer's date of purchase of the

faucet assemblies and water supply lines.
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 40 of 51

161. Kohler had a duty to supply necessary and adequate warnings of risks and hazards
associated with the use of the faucet assemblies and water supply lines, including for the water
supply line, which were known or reasonably knowable to Kohler and which were likely unknown
to or unappreciated by the purchasers and users of the water supply lines, including Plaintiff's

insured.
162. Kohler breached this duty to supply necessary and adequate warnings by:

a. Failing to warn purchasers and users, including Plaintiffs insureds of the useful
life of the faucet assembly and water supply line and the inner liner, the likelihood
of failure after expiration of the useful life and the need to replace the water supply
line before the expiration of useful life to avoid damage to their property.

b. Failing to warn purchasers and users, including Plaintiff's insureds, of the risk of
the inner liner to burst and/or degrade over time;

C; Failing to warn purchasers and users, including Plaintiffs insureds, that certain
additives commonly found in the water supply and certain household chemicals
promote failure and damage to their property; and

d. Failing to warn purchasers and users, including Plaintiff's insureds, that the faucet
assembly’s water supply line and inner liner was substantially more prone to failure

and causing damage to their property than traditional metal plumbing and other
available products.

€. Failing to warn purchasers and users, including Plaintiff's insureds in other ways,
under the circumstances, to be determined.

163. The faucet assemblies containing the component water supply lines, including the
water supply line, were defective and unfit for the intended, anticipated and reasonably foreseeable
uses, including reasonably foreseeable misuses of the water supply lines due to the lack of and

inadequacy of warnings and instructions.

164. Had necessary and adequate warnings been supplied, the purchasers and users of

the faucet assembly with component water supply line, including Plaintiffs insureds, would have
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 41 of 51

either not purchased and not used the faucet assembly or would have otherwise avoided harm to
their property.

165. As a direct and proximate result of Kohler’s aforesaid negligent acts and/or
omissions, for which Kohler is liable, Plaintiffs insured suffered damage to their real and personal
property, as well as well as the loss of use of said property, extra expenses, and other incidental

and consequential damages in excess of $203,863.80.

166. As aresult of the water loss and resultant damages, Plainuff has made payments to
or on behalf of their Insureds in the amount of $203,863.80, in accordance with the terms and

conditions of the insurance policy.

167. By virtue of the aforesaid payment and pursuant to the terms of the aforesaid
insurance policy, Plaintiff is legally, equitably, and contractually subrogated to the rights of

Plaintiff’s insured to the extent of such payments.

WHEREFORE, Plaintiff, Interinsurance Exchange of the Automobile Club demands
judgment against Defendant, Kohler Co., for damages in an amount in excess of $203,863.80,

together with costs, interest, and such other relief as the Court deems just and appropriate.

COUNT XI- STRICT LIABILITY
DESIGN DEFECT — KOHLER

168. Plaintiff hereby incorporates the averments contained in the preceding paragraphs

as though fully set forth herein at length.

169. At all times material hereto, Defendant Kohler, acting through its duly authorized

agent, servants, and employees, was regularly engaged in the business of designing,
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 42 of 51

manufacturing, marketing, and selling plumbing supply products, including the flexible water

supply lines which are the subject of this action.

170. Kohler designed, engincered, manufactured, distributed, marketed, packaged, and
sold the defective water supply lines which was installed and put into use at the property owned,

leased, or occupied by Plaintiffs Insured.

171. The water supply line that Kohler designed, manu factured, distributed, marketed,
and sold were defective in their design, and were unsafe, unfit, and unreasonably dangerous for
the ordinary and intended use of such products when the water supply lines left Kohler’s

possession and control.

172. Plaintiff's Insured was a member of the class of persons that Kohler should
reasonably have foreseen as being subject to the harms caused by the water supply lines’ defective

condition.

173. Kohler’s water supply line was defective and unreasonably dangerous for its

ordinary and intended use by design by reason that:

a. The water supply line would fail, leak, and cause water damage during the ordinary
and foreseeable use of such product, contrary to the reasonable expectation of users
and consumers of such products;

b. The water supply line was unreasonably dangerous and not merchantable for the
ordinary and intended use of these products due to the unreasonable risk of failure,
leakage, and resulting water damage to real and personal property;

e The unreasonable risk of failure, leakage, and water damage to real and personal
property greatly outweighs any benefit of the design of the water supply line as
compared to the alternative metal plumbing products which the water supply line
was intended to replace or compared to feasible alternative designs of flexible water
supply lines;
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 43 of 51

d. The useful service life of the water supply lines, afier the expiration of which the
water supply lines would become yet more highly prone to failure, was substantially
shorter than the metal plumbing products the water supply lines were intended to
replace, substantially shorter than the plumbing fixtures to which the water supply
lines were connected, and substantial shorter than the normal end user or consumer

would reasonably expect;

oO

Technically and economically feasible alternative designs which would not fail
during ordinary and intended use were readily available at the time the water supply
lines were designed and sold;

f. KOHLER failed to properly test and inspect the water supply line during the design
stage to ensure that the water supply linc would not fail during the ordinary and
intended use of the water supply lines;

g. KOHLER designed the water supply lines without adequate consideration for
appropriate material selection with regard to both the flexible hose itself, and the
stainless steel sheathing or covering of the hose;

h. The braided stainless steel sheathing or covering of the hose was prone to excessive
corrosion, fracturing, and failure during the ordinary and intended use of the water
supply line;

ly The water supply line was designed without adequate consideration of water
pressures to be experienced by the hose or changes and fluctuations in such water
pressure;

‘ The braided stainless steel sheathing or covering was designed without adequate
consideration of the corrosive elements within the environment where the water
supply lines could reasonably be expected to be installed and used, resulting in
accelerated corrosion and failure of the braided stainless steel sheathing or covering
and bursting of the hose; and

k. The braided stainless steel sheathing or covering was designed without adequate
consideration of movement and abrasion resulting from fluctuations in water
pressure, contributing to the failure of the braided stainless steel sheathing or

covering.
174. Asadirect and proximate result of the defective, unsafe, unfit, and unmerchantable
condition of the water supply line described above, the water loss identified herein was caused to

occur and Plaintiff's insured suffered damage to their real and personal property, as well as well
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 44 of 51

as the loss of use of said property, extra expenses, and other incidental and consequential damages

in excess of $203,863.80.

175. Asa result of the water loss and resultant damages, Plaintiff has made payments to
or on behalf of their Insureds in the amount of $203,863.80, in accordance with the terms and

conditions of the insurance policy.

176. By virtue of the aforesaid payments, and pursuant to the terms of the aforesaid
insurance policies, Plaintiff is legally, equitably, and contractually subrogated to the rights of the

Plaintiff's Insured to the extent of such payments.

WHEREFORE, Plaintiff, Interinsurance Exchange of the Automobile Club demands
judgment against Defendant, Kohler Co., for damages in an amount in excess of $203,863.80,
together with costs, interest, and such other relief as the Court deems just and appropriate.

COUNT XII — STRICT LIABILITY
MANUFACTURING DEFECT — KOHLER

177. Plaintiff hereby incorporates the averments contained in the preceding paragraphs

as though fully set forth herein at length.

178. At all times material hereto, Defendant Kohler, acting through its duly authorized
agent, servants, and employees was regularly engaged in the business of designing, manufacturing,
marketing, and selling plumbing supply products, including the flexible water supply line which

is the subject of this action.

i79. Kohler designed, engineered, manufactured, distributed, marketed, packaged, and
sold the defective water supply line which was installed and put into use at the property occupied

by Plaintiff's Insured.
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 45 of 51

180. The water supply lines that Kohler designed, manufactured, distributed, marketed,
and sold were defective in their design, and were unsafe, unfit, and unreasonably dangerous for
the ordinary and intended use of such products when the water supply lines left Kohler’s

possession and control.

181. Plaintiffs Insured was a member of the class of persons that Kohler should
reasonably have foreseen as being subject to the harms caused by the water supply lines’ defective

condition.

182. Kohler’s water supply lines were defective and unreasonably dangerous for their

ordinary and intended use by manufacturing defects including:

a. The stainless steel sheathing or covering of the hose did not meet design or
manufacturing specifications; and

b. The flexible inner hose inside of the stainless steel sheathing or covering contain
manufacturing defects.

183.  Asadirect and proximate result of the defective, unsafe, unfit, and unmerchantable
condition of the water supply lines described above, the water loss identified herein was caused to
occur and Plaintiff's Insured suffered damage to their real and personal property, as well as well
as the loss of use of said property, extra expenses, and other incidental and consequential damages

in excess of $203,863.80.

184. Asaresult of the water loss and resultant damages, Plaintiff has made payments to
or on behalf of their Insureds in the amount of $203,863.80, in accordance with the terms and

conditions of the insurance policy.
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 46 of 51

185. By virtue of the aforesaid payments, and pursuant to the terms of the aforesaid
insurance policy, Plaintiff is legally, equitably, and contractually subrogated to the rights of the

Plaintiffs Insured to the extent of such payments.

WHEREFORE, Plaintiff, Interinsurance Exchange of the Automobile Club demands
judgment against Defendant, Kohler Co., for damages in an amount in excess of $203,863.80,
together with costs, interest, and such other relief as the Court deems just and appropriate.

COUNT XU — STRICT LIABILITY
FAILURE TO WARN/INSTRUCT OR
INADEQUATE WARNING/INSTRUCTION — KOHLER

186. Plaintiff hereby incorporates the averments contained in the preceding, paragraphs

as though fully set forth hercin at length.

187. Atall times material hereto, Defendant Kohler, acting through its authorized agents,
servants, and employees was regularly engaged in the business of designing, manufacturing,

marketing, distributing, and selling the water supply lines which are the subject of this action.
188. These defective Kohler water supply lines were installed and placed in service in
the properties owned, leased, or occupied by Plaintiff's Insured.
189. The water supply lines that Kohler designed, manufactured, marketed, distributed,
and sold, were defective for lack of adequate warnings and instructions and were defective when
they left Kohler’s possession and control.

190. Plaintiffs insured is a member of the class of persons that Kohler should reasonably

have foreseen as being subject to the harms caused by the water supply line’s defective condition.
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 47 of 51

191. Kohler knew, or should have known, that the water supply lines posed a latent
hazard and that consumers would not comprehend and be able to avoid without adequate warnings

and instructions.

192. Kohler knew, or should have known, that the water supply lines were yet more
highly susceptible to failure after expiration of the useful service life of the product, which was
substantially shorter than the useful service life of the metal plumbing products which these water
supply lines were intended to replace, substantially shorter than a reasonable consumers or end
users expectation of useful service life, and substantially shorter than the useful service life of the

plumbing fixtures to which they were attached.

193. Kohler knew, or should have known, that typical consumers or end users, including
Plaintiff's Insured, would use the water supply lines without knowledge, understanding, or
appreciation that the water supply lines had a limited or short service life in terms of years, after
the expiration of which failure, leakage, and property damage would become unreasonably likely
and that such persons would not know to take precautions to prevent failure, leakage, and property
damage, such as periodically inspecting the water supply lines and replacing the water supply lines

before the expiration of the useful service life,

194. The water supply line was not supplied with adequate and necessary warnings
reasonably calculated to reach the purchasers, end users, and consumers of such products, alerting
such end users and consumers of such products to the nature of the hazard, the gravity of the

hazard, and how to avoid the hazard.

195. Had the purchasers, end users, and consumers of these water supply lines, including

Plaintiff's Insured, been adequately warned concerning the likelihood that the water supply lines
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 48 of 51

would fail, they would have taken steps to avoid damages by inspecting the water supply lines for
failure, replacing the water supply lines before the expiration of useful life, protecting the supply
lines from exposure to cleaners and household chemicals causing corrosion, or not purchasing or

using such water supply lines.

196. Defendant Kohler, after learning that its water supply lines could suddenly fail as a
result of its defects, had a post-sale duty to warn consumers of the possibility that catastrophic
failure and flooding could result from the failure of their water supply lines, even when used for

their intended purpose.

197. Asa direct and proximate result of a lack of necessary and adequate warnings, the
loss suffered by Plaintiffs Insured was caused to occur and Plaintiff's insureds suffered damage
to their real and personal property, as well as well as the loss of use of said property, extra expenses,

and other incidental and consequential damages in excess of $203,863.80.

198.  Asaresult of the water loss and resultant damages, Plaintiff has made payments to
or on behalf of their Insureds in the amount of $203,863.80, in accordance with the terms and

conditions of the insurance policy.

199. By virtue of the aforesaid payments, and pursuant to the terms of the aforesaid
insurance policy, Plaintiff is legally, equitably, and contractually subrogated to the rights of the
Plaintiff's Insured to the extent of such payments.

WHEREFORE, Plaintiff, Interinsurance Exchange of the Automobile Club demands

judgment against Defendant, Kohler Co., for damages in an amount in excess of $203,863.80,

together with costs, interest, and such other relief as the Court deems just and appropriate.
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 49 of 51

COUNT XIV — BREACH OF IMPLIED WARRANTY (KOULER)

200. Plaintiff repeats and realleges the preceding paragraphs as if fully set forth herein.

201, At the time Kohler designed, engineered, manufactured, assembled, sold and/or
distributed the faucet assemblies, including the component water supply lines, and placed them
into the stream of commerce, Kohler impliedly warranted and represented that its faucet
assemblies, including the faucet assembly, were reasonably, fit and suitable for intended,
anticipated and reasonably foreseeable use, including reasonably foreseeable misuse that they were
in no way dangerous or defective in design or manufacture; nor were they dangerous or defective

due to absent or inadequate warnings, guarding and/or instructions.

202. The risk of damage to the user’s property associated with failure of the faucet
assembly and component water supply line and inner liner and/or ferrule and the severity of this

risk was foreseeable by Kohler.

203. There were available, at the time these faucet assemblies were designed
manufactured and sold, practical and reasonable alternative designs that would eliminate the

failure and risk of property Gamage to the user.

204. The failure of Kohler to utilize the available alternative designs which were
practical, technically feasible and economically feasible rendered these faucet assemblies,
including the faucet assembly and component water supply line, defective, prone to failure and

unfit for the intended, anticipated and foreseeable uses, including reasonably foreseeable misuses.

205. The faucet assembly and component water supply line, were also prone to failure

and unfit for the intended, anticipated and recently foreseeable uses, including reasonably
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 50 of 51

foresceable misuses of such water supply lines by reason of lack of or inadequacy of warnings and

instructions as described in the previous paragraphs.

206. The inner liner of the faucet assembly’s water supply line was not only defective
by design, but also defective and unfit for their intended, anticipated and reasonably foreseeable
uses, including reasonably foreseeable misuses by reason of manufacturing defects, including but
not limited to brittleness of the material, failure to monitor the manufacturing process for quality
control during the process, and failure to employ adequate quality control so as to identify the

defective before distribution.

207. The above listed warranties implicd by law were breached by Kohler in that the
water faucet assembly and component water supply line that caused Plaintiff to suffer damages,
was defective and prone to failure during the intended, anticipated and reasonably foreseeable use,

including reasonably foreseeable misuses.

208. Asa direct and proximate result of and as the natural and foreseeable consequence
of Kohler’s aforesaid breach of warranty, for which Kohler is liable, Plaintiffs insureds suffered
damage to their real and personal property, as well as well as the loss of use of said property, extra

expenses, and other incidental and consequential damages in excess of $203,863.80.

209. Asaresult of the water loss and resultant damages, Plaintiff has made payments to
or on behalf of their Insureds in the amount of $203,863.80, in accordance with the terms and

conditions of the insurance policy.
210. By virtue cf the aforesaid payment and pursuant to the terms of the aforesaid
insurance policy, Plaintiff is legally, equitably, and contractually subrogated to the rights of

Plaintiff's insureds to the extent of such payments.
Case 1:21-cv-00464 Document 1-1 Filed 05/28/21 Page 51 of 51

WHEREFORE, Plaintiff, Interinsurance Exchange of the Automobile Club demands
judgment against Defendant, Kohler Co., for damages in an amount in excess of $203,863.80,

together with costs, interest, and such other relief as the Court deems just and appropriate.

DEMAND FOR JURY TRIAL

Plaintiff hersby demands trial by jury on all issues.

Respectfully submitted,
Interinsurance Exchange of the Automobile Club

By its Attorneys,
Cleveland, Waters and Bass, P.A.

Date: April 21, 2021 /s/ Mark D. Wiseman
Mark D. Wiseman, Esquire (NH Bar 2771)
Two Capital Plaza, 5"° Floor
P.O. Box 1137
Concord, NH 03302-1137
(603) 224-7761
